— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Moskowitz, J.), rendered June 13, 1984, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.Judgment affirmed.Our review of the record discloses that the defendant’s guilt was proven beyond a reasonable doubt (see, People v Contes, 60 NY2d 620). The evidence adduced at trial amply supports the conclusion that the defendant repeatedly discharged a shotgun at his victim with intent to kill him. The record further reveals that the defendant was adequately represented by counsel (see, People v Baldi, 54 NY2d 137) and that he was not deprived of his Sixth Amendment right to a speedy trial (see, People v Taranovich, 37 NY2d 442; cf. People v Lowry, 107 AD2d 716, 717). The court’s instruction to the jury after it indicated its inability to reach a verdict, that it should continue to deliberate, was not coercive (see, People v Pagan, 45 NY2d 725; People v Pinder, 106 AD2d 415); nor did the court err in denying defense counsel’s request that the lesser included offense of manslaughter in the second degree be submitted to the jury in light of the lack of evidence supporting *866such a charge down to the lesser included offense (see, CPL 300.50 [2]).